                  Case 1:21-cv-00141-CCC-MA Document 2 Filed 01/25/21 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                    Mojgg__ .                    .
                                                 .:
                                                        Civil Case No •

                                                 ..
            Name of Plaintiff(s)

                       v.                        .:     Judge


· Cz..J@ C'norJ I1< &?Rf( 1:aTo,d -             .:      (Number and Judge to be
                                                .       assi~cd by court)
 t-.~JTkL                                       .
4-( Q   $,£C{(L8       .                        .
            Name of Defendant(s)

                            APPLICATION TO PROCEED IN FOR.MA PAUPERIS


P1.£ASE READ CAREFULLY AND FOLLY COMPLETE EACH SECTION.


1.         ___ :;; am willing to pursue ll\V claims in this action under the new
               provisions.of The Prison Litigation Reform Act, understanding
               that pursuing my claim requires payment of a partial filing
               -ee and deduction of sums from my prison account when ·funds
                  xist untii the filing fee of $350.00 has been paid in full.

            /
2.      _ _ _ I have enclosed an executed Authorizatio·n form which
                   authorizes the Institution holding me in custody to transmit
                   to the Clerk a certified copy of my trust account for the past
                   six (6) months as well as payments from the account in the
                   amounts specified by _28 u.s.c. §1915(b).


3.                 Have you, prior to the filing of the complaint in this action
                   and while a prisoner as that term is defined in 28 u.s.c. §
                   1915 (h), brought ~ o more actions or appeals in a court of
                   the United States t a t were dismissed as frivolous, malicious,
                   or ;or failure to tate a claim upon which relief may be
                   gr]an?      Yes         No      ·
     (a)        If the   swer is "yes," ar~ you now seeking relief becaus~ you
                are un er inuninent danger of serious physical injury?
                Yes___      No
             Case 1:21-cv-00141-CCC-MA Document 2 Filed 01/25/21 Page 2 of 2




    (b)     Please explain in detail why you are under imminent danger of
            serious physical injury:
                                                                   ,.     .                .
           ,1f1s eoa,.1ry .,r4it... ·· K4?1&11~6L-lr ·· 100k.    o/J 10   coJi.tJ -is ., Do.s 1,/(}£
                                                                                         I
 ~         _1;JMt\,2S fRpfV\..            H'\Jt\)Ti,J~.:roJ uf\\1, • tlouScO IttfN\., jt£-f?? A-, 'CLL,-F
                                                             '
           r&~~/lz:: :D±z.k CRC)SS COA!TflrJ/ltl/.f-7&0 •' CCC:F: ' ,Oclt;Qy-.     R;;c..-u,(A.)
       Q:::>S C?tJA-~A-Tfl\J£. Gu l()t...frJG-5. C'- ~ Jtu:.ow€() J:.tTct/z.rJ &-nPt..o'r~ . ro
         €. t-PT?:I( vA-lt- Ar-JJ ouR.. --Po fl , Kuc:iw,~c. .S/f,Z e..1>9-s ,,0()S111v~
 4. (a) Are you presently empioyed a~ the I~stitution? Y e s ~ No

     (b)    If yes,     t-ih at        . your mont hly compensation?
                                       is                       .                   !t>
                                                                               $ _.,.__2--=----------
                                                                                         OIi




 S. Do you o~m a:ny cash or other property; ~ve a bank account; or
    receive money f:rom any source? Yes . _../,.___ No___       ·

    If· the answe:r is            11   yes 11 to any of the above, describe each source and
    the amount. involved.




J: ce·r tify under penalty of perjury that the foregoing: is true and
correct.

Executed on __/_~_7_._~_-_(_____
                           (Date)                                 (Signature of Plaintiff)




This certification is executed pursuant to Title 28, United States Code,
Section 1746.




                                                       2
